Opinion issued August 23, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00278-CV
                            ———————————
         ERIC SIMONSEN AND DAWN M. SIMONSEN, Appellants
                                        V.
                     COLONIAL SAVINGS, F.A., Appellee


                    On Appeal from the 400th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 15-DCV-226382


                          MEMORANDUM OPINION

      Appellants, Eric Simonsen and Dawn M. Simonsen, have filed a motion to

dismiss their appeal. More than ten days have elapsed since the filing of the motion

and no party has objected to dismissal. See TEX. R. APP. P. 10.3(a). No opinion has
issued in this appeal. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                        2